Appeal from an order of the Supreme Court at Special Term, entered June 12, 1946, in New York County, which (1) vacated an order of this court entered December 5, 1945, (2) awarded custody of the infant children Nona Baird and Ian Baird to defendant, and (3) granted no right of visitation to petitioner but left such visitation in the discretion of the children. The appeal is from the whole of said order except so much thereof as directed that said infants should not be taken outside the State of New York without permission of said court.

Per Curiam.

In view of the love and affection which the children bear for their father and their expressed desire to visit with him and spend at least one night each week at his home, we agree with the court at Special Term that no specified time for such visits should be fixed. The time and number of weekly visits should be left for the father and children to determine. The order, so far as appealed from, should therefore be affirmed, without costs, and with leave to the appellant to apply for a modification thereof in the event that, for any reason, such visits are not made.